DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 10/19/2022 has been received and entered into the case. All arguments and amendments have been considered.
Claims 1-3, 9, 12-14, 16 have been considered on the merits herein. 
All rejections not reiterated from the previous Office Action have been withdrawn in light of applicants claim amendments. 

Claim Objections
Claim 16 is objected to because of the following informalities:  applicant has amended the claim to include “loading a drug…to be targeted” and the last line of claim 16 also includes the phrase “to be targeted”, which is redundant. It is suggested applicant delete the second occurrence of the phrase.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating or alleviating symptoms of the degenerative neurologic diseases,  Alzheimer’s, Parkinson’s disease, Huntington’s disease,  and epilepsy, the method comprising administering to a subject in need thereof, a composition comprising M. luteus vesicles as an active ingredient, does not reasonably provide enablement for alleviating or treating the entire scope of neurodevelopmental, psychiatric  and neurologic diseases encompassed in claim 16. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The specification teaches a Tg-APP/PS1 brain disease mouse model, in which overexpression of abnormal amyloid precursor protein (APP) and PS1 (presenilin 1) are induced. The animal model demonstrates an abnormal protein plaque deposition and is the animal model for Alzheimer’s disease, see https://www.jax.org/strain/025971, for support. They find that the administration of M. luteus vesicles to the Tg-APP/PS1 mice suppresses the progression of short-term and long-term cognitive dysfunction in brain disease mice induced by the production of an abnormal protein, has a therapeutic effect on spatial perceptual learning and memory ability restoration in the mice, suppresses memory ability loss induced by the abnormal protein, suppresses the formation of abnormal protein plaques in the brain disease mouse model caused by overexpression of abnormal protein, induce neurogenesis, and exhibits the effect of treating a neurologic disease by the production of an abnormal protein by producing neurogenesis in a brain disease mouse model, increase inter-neuronal integrity through the formation of nerve cell dendrites (ex. 11-16, p. 42-49). There is no teaching that the subjects having diseases encompassed by the scope of claim 16 also demonstrate the abnormal protein plagues of the brain as demonstrated by the mouse model.  Therefore, the specification only teaches Alzheimer’s disease, and not the full scope of neurodevelopmental, psychiatric and neurologic diseases encompassed by the claims. 
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.
Applying the above test to the facts of record, it is determined that 1) no declaration under 37 C.F.R. 1.132 or other relevant evidence has been made of record establishing the amount of experimentation necessary, 2) insufficient direction or guidance is presented in the specification with respect to a method for alleviating or treating a neurological disorder as instantly claimed, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). While the level of skill in the art is high, the unpredictability of the art, lack of guidance, broad scope of the claims and poorly developed state of the art would require that undue and excessive experimentation would have to be conducted by the skilled artisan in order to practice the claimed invention. With regard to (6), the specification requires the skilled artisan to practice trial and error experimentation in a method to alleviate or treat the numerous neurodevelopmental, psychiatric and neurologic diseases as well as the scope of “neurologic disease”. Given the above analysis of the factors which the courts have determined are critical in determining whether a claimed invention is enabled, it must be considered that undue and excessive experimentation would have to be conducted by the skilled artisan in order to practice the claimed invention.
The above rejection is maintained over claim 16. While applicant amended claim 1, claim 16 was not amended to address the rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12, 13, 14  is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by KR20190103962 A, IDS supported by https://www.nia.nih.gov/health/what-is-dementia#:~:text=Who%20can%20diagnose%20dementia%3F,often%20consulted%20to%20diagnose%20dementia and Guan et al. (Front. Int. Neurosci., 2020). 
Regarding claims 1, 13, KR962 teaches a composition comprising vesicles from Micrococcus luteus to treat dementia which is a degenerative brain neurologic disease (abstract, p. 2, 1st parag., p. 3, 3rd parag., p. 4, 2nd parag.-whole page, p. 6, 1st parag., p. 7, whole page). 
Regarding claim 12, KR962 teaches the vesicles have an average diameter of 10-200 nm (p. 4, 4th from last parag., p. 6, 7th parag.).
 Regarding claim 14, the composition is taught to be a pharmaceutical, food or inhalant composition comprising the Micrococcus luteus vesicles (p. 4, whole page, p. 6, last parag.-p. 7, whole page, p. 9, 3rd from last parag., Ex. 16, 17, 18), which inhibits the secretion of inflammatory mediators when administered to inflammatory cells in vitro (p. 5, 1st parag., p. 14, Ex. 18). 
While the reference does not disclose that the disease is mediated by a NLRP3 inflammasome, Alzheimer’s which is a form of and the most common form of dementia. See https://www.nia.nih.gov/health/what-is-dementia#:~:text=Who%20can%20diagnose%20dementia%3F,often%20consulted%20to%20diagnose%20dementia for support, is a degenerative brain neurologic disease which is known to be mediated by NLRP3 inflammasome, support is provided by Guan et al. (p. 1-5).  Guan additionally teaches that in Alzheimer’s, the NLRP3 inflammasome is activated by the abnormal Aβ protein plaque accumulation/aggregation that occurs during neurodegenerative diseases, resulting in an overexpression of proinflammatory cytokines aggravating the inflammatory response (intro. p. 2, whole page), memory loss, apoptosis, cognitive behavior impairment and hyperactive behaviors (p. 3-4, role of NLRP3 in Alzheimer’s). Therapeutics which inhibit NLRP3 are suggested for treating Alzheimer’s (p. 3-4), Parkinson’s and ALS (p. 4-6).  Therefore, regarding claim 2, one of ordinary skill in the art would have a reasonable expectation of successfully treating or alleviating the symptoms of claim 2, given the teachings of Guan, who teach that the claimed symptoms are associated with neurodegenerative brain diseases and specifically in those diseases mediated by NLRP3 inflammasome.
Regarding the newly added limitation of “wherein the composition suppresses NLRP3 inflammasome formation”. It is the Examiner’s position that the "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d. The only method step is administering the composition comprising vesicles, and thus the “wherein the composition suppresses NLRP3 inflammasome formation” is only an intended result of administering the preparation, 1614, 1620 (Fed. Cir. 2003)) as well as a function of the composition. The method of KR’962 is drawn to the same method as claimed, i.e. an M. luteus vesicle composition administered to the same subjects in need thereof for treating the neurodegenerative disease.  Thus, it is the Examiners position that the result is inherent to the administration step taught by KR’962. One would necessarily expect to achieve the same results when practicing the method of KR’962, which is the same as applicants claimed method. Moreover, the claimed function must be inherent to the reference composition. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new. Thus, the claiming of a new use, functions or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. (MPEP 2112) 


MPEP 2112 Requirements of Rejection Based on Inherency; Burden of Proof [R-08.2012] 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 and 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.5.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
lll. A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR
ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS
SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C.103 and for anticipation under 35. U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20190103962 A, IDS supported by https://www.nia.nih.gov/health/what-is-dementia#:~:text=Who%20can%20diagnose%20dementia%3F,often%20consulted%20to%20diagnose%20dementia, Guan et al. (Front. Int. Neurosci., 2020) as applied to claims 1, 2, 12, 13, 14 above, and further in view of Goodman et al. (US20200254028 A1). 
The teachings of KR962 are found above. While KR’962 teaches treating neurologic diseases including the degenerative brain diseass dementia, they do not specifically disclose the diseases of claim 3. However, Alzheimer’s is a form of and the most common form of dementia. See https://www.nia.nih.gov/health/what-is-dementia#:~:text=Who%20can%20diagnose%20dementia%3F,often%20consulted%20to%20diagnose%20dementia for support. 
 In addition, Goodman teaches a method of treating neurologic diseases including Parkinson’s disease, Alzheimer’s disease, Huntington’s disease, and epilepsy (0217) comprising administering a composition comprising vesicles from Micrococcus luteus (0002, 0003, 0042, 0059, 0079, 0080, 0081, Table 1, 0085-0090, 0217). 
Therefore, before the effective filing date of the claimed invention, a posita would have had a reasonable expectation of successfully treating the neurodegenerative brain neurologic diseases of claim 3 including specifically Alzheimer’s disease when administering the composition of KR’962 in light of the combined teachings of the prior art taken with Goodman, because compositions comprising M. luteus vesicles, when administered to a subject in need thereof, are known to effectively treat degenerative neurologic diseases including dementia and Alzheimer’s (the most common form of dementia), which are known in the art to be mediated by  NLRP3 inflammasome as well as the symptoms associated therewith.     
  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20190103962 A, IDS supported by https://www.nia.nih.gov/health/what-is-dementia#:~:text=Who%20can%20diagnose%20dementia%3F,often%20consulted%20to%20diagnose%20dementia, Guan et al. (Front. Int. Neurosci., 2020) as applied to claims 1, 2, 12, 13, 14 above, and further in view of Han et al. (Int. Neurourol., J. 2016).
The teachings of the references are found above. They do not specifically teach the disease to be due to neurogenesis dysfunction according to claim 9.  
Regarding claim 9, neurodegenerative brain neurologic diseases such as Alzheimer’s and Parkinson’s are known to be due to neurogenesis dysfunction, see Han et al. (p. 276-280). Han teaches that Alzheimer’s is characterized by widespread neurodegeneration throughout the brain as a result of neuronal and synaptic loss and is hallmarked by the presence of amyloid plaques and accumulation of Aβ protein. Neurogenesis is directly associated with the presence of Aβ plaques on the brain (p. 277-p.278 and additionally p. 279-281). 
Therefore, before the effective filing date of the claimed invention, neurodegenerative brain neurologic diseases such as Alzheimer’s and Parkinson’s were known to be due to neurogenesis dysfunction. 


Claim(s) 1-3, 9, 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (US20200254028 A1) in view of Han et al. (Int. Neurourol., J. 2016) and Guan et al. (Front. Int. Neurosci., 2020).
Regarding claims 1-3, 13, Goodman teaches a method of treating diseases including Parkinson’s disease, Alzheimer’s disease, Huntington’s disease, and epilepsy (0217) comprising administering a composition comprising vesicles from microorganisms including Micrococcus luteus (0002, 0003, 0042, 0059, 0080, 0081, Table 1, 0085-0090, 0217).
Regarding claim 12, the vesicles have a diameter of 20-250 nm (0100), thus falling within applicants claimed range of 10-200 nm. 
Regarding claim 14, Goodman teaches the composition to be a pharmaceutical composition (0095, 0096) or a food product (0136). 
While the reference does not disclose that the disease is mediated by a NLRP3 inflammasome, Alzheimer’s, is a degenerative brain neurologic disease which is known to be mediated by NLRP3 inflammasome, support is provided by Guan et al. (p. 1-5).  Guan additionally teaches that in Alzheimer’s, the NLRP3 inflammasome is activated by the abnormal Aβ protein plaque accumulation/aggregation that occurs during neurodegenerative diseases, resulting in an overexpression of proinflammatory cytokines aggravating the inflammatory response (intro. p. 2, whole page), memory loss, apoptosis, cognitive behavior impairment and hyperactive behaviors (p. 3-4, role of NLRP3 in Alzheimer’s). Therapeutics which inhibit NLRP3 are suggested for treating Alzheimer’s (p. 3-4), Parkinson’s and ALS (p. 4-6).  Therefore, regarding claim 2, one of ordinary skill in the art would have a reasonable expectation of successfully treating or alleviating the symptoms of claim 2, given the teachings of Guan, who teach that the claimed symptoms are associated with neurodegenerative brain diseases and specifically in those diseases mediated by NLRP3 inflammasome.
Regarding the newly added limitation of “wherein the composition suppresses NLRP3 inflammasome formation”. It is the Examiner’s position that the "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d. The only method step is administering the composition comprising vesicles, and thus the “wherein the composition suppresses NLRP3 inflammasome formation” is only an intended result of administering the preparation, 1614, 1620 (Fed. Cir. 2003)) as well as a function of the composition. The method of KR’962 is drawn to the same method as claimed, i.e. an M. luteus vesicle composition administered to the same subjects in need thereof for treating the neurodegenerative disease.  Thus, it is the Examiners position that the result is inherent to the administration step taught by Goodman. One would necessarily expect to achieve the same results when practicing the method of Goodman, which is the same as applicants claimed method. Moreover, the claimed function must be inherent to the reference composition. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new. Thus, the claiming of a new use, functions or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. (MPEP 2112) 


MPEP 2112 Requirements of Rejection Based on Inherency; Burden of Proof [R-08.2012] 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 and 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.5.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
lll. A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR
ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS
SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C.103 and for anticipation under 35. U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.

Therefore, before the effective filing date of the claimed invention, a posita would have had a reasonable expectation of successfully treating a neurodegenerative brain neurologic diseases when administering the composition of Goodman and alleviating or treating symptoms associated with those diseases mediated by NLRP3 inflammasome  because compositions comprising M. luteus vesicles, when administered to a subject in need thereof, are known to effectively treat neurodegenerative brain neurologic diseases including Alzheimer’s and Parkinson’s which are known in the art to be mediated by  NLRP3 inflammasome as well as the symptoms associated therewith.     
Regarding claim 9, neurodegenerative brain neurologic diseases such as Alzheimer’s and Parkinson’s are known to be due to neurogenesis dysfunction, see Han et al. (p. 276-280). Han teaches that Alzheimer’s is characterized by widespread neurodegeneration throughout the brain as a result of neuronal and synaptic loss and is hallmarked by the presence of amyloid plaques and accumulation of Aβ protein. Neurogenesis is directly associated with the presence of Aβ plaques on the brain (p. 277-p.278 and additionally p. 279-281). 
Therefore, before the effective filing date of the claimed invention, neurodegenerative brain neurologic diseases such as Alzheimer’s and Parkinson’s were known to be due to neurogenesis dysfunction. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over each of KR20190103962 A (IDS) and Goodman et al. (US20200254028 A1) in view of Izadpanah et al. (Iran. J. Pharm Res., Spring 2020, p. 45-60) and Kumar et al. (Int. J. Mol. Sci, Dec. 25, 2020, p. 1-21). 
KR962 teaches a composition comprising vesicles from Micrococcus luteus to treat dementia which is a degenerative brain neurologic disease (abstract, p. 2, 1st parag., p. 3, 3rd parag., p. 4, 2nd parag.-whole page, p. 6, 1st parag., p. 7, whole page). KR’962 teach that the composition is administered with a therapeutic agent (p. 7, last parag.-p. 8, 1st parag., also see whole page 8). 

Goodman teach a method of treating diseases including Parkinson’s disease, Alzheimer’s disease, Huntington’s disease, and epilepsy (0217) comprising administering a composition comprising vesicles from microorganisms including Micrococcus luteus (0002, 0003, 0042, 0059, 0080, 0081, Table 1, 0085-0090, 0217). Goodman at (0146) teach the composition may additionally contain a drug/therapeutic for treating neurologic diseases including BDNF and GDNF, for example. 

While each, KR’962 and Goodman, teach administering the vesicles with additional therapeutics, they do not teach loading the vesicles with the therapeutic drug.
Izadpanah teaches loading of extracellular vesicles with drugs as an effective drug delivery system to treat Alzheimer’s disease (p. 46-48 and Results section p.51-57). 
Kumar additionally teach the loading of extracellular vesicles to treat neurodegenerative diseases (intro section 1, p. 5-7 sections 3-3.3.2), wherein the loaded vesicles are effective drug delivery systems (p. 13, conclusion section 5). 
Thus, before the effective filing date of the claimed invention, methods of treating neurodegenerative diseases using vesicles was known, in addition to using vesicles as effective drug delivery systems when loaded with therapeutics, to treat said diseases. Therefore, it would have been obvious to load the vesicles of KR’962 and Goodman with therapeutics given the teachings of Izadpanah and Kumar, who teach successfully loading EV’s with drugs for treating neurodegenerative diseases; and thus, a posita would have had a reasonable expectation of successfully loading EV’s from M. luteus with drugs to be used as active ingredients to treat diseases as claimed. 
Response to Arguments
Applicant's arguments filed 10/19/22 have been fully considered but they are not persuasive. The current rejections of record have been amended to address applicants claim amendments. The Examiner will address the arguments which apply to the current rejections and claims of record. 
Regarding the 103’s over Goodman, applicants argue that the reference does not describe diseases mediated by NLRP3 inflammasome and does not disclose treatment of diseases, only a mere description of potential diseases that may be treated by bacterial vesicles.  Applicants state that the reference may suggest a rationale to explore the possibility of treating the disease with M. luteus vesicles, but this is only an invitation to experiment, as many bacterial vesicles and diseases are listed. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, while it is true that Goodman suggests treating many diseases with bacterial vesicles, Goodman makes a teaching and suggestion that vesicles from M. luteus can be used to treat neurodegenerative diseases as claimed.  
Regarding KR’962, applicant argues that the reference teaches levels of M. luteus vesicles in dementia patients and using vesicles as a diagnostic marker, not treating or alleviating symptoms thereof.  
KR’962 teaches that M. luteus vesicles are used in compositions for preventing, alleviating or treating dementia and makes multiple mentions of such (abstract, p. 3, 3rd parag., p. 4, whole page, parag. 2, 4, 5, 7-11, p. 5, 1st parag., p. 6, 1st parag., last parag.-p.7, 1st parag., 4th parag., last parag., for example). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1631